DETAILED ACTION
Claims 1-20 are considered for examination. Claims 1, 8, and 14 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed provisional application 62/660,471 filed 4/20/2018 is acknowledged and satisfied in full for all claims, barring any issues under §112(a) herein. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under §112 have been resolved upon amendment and is appreciated by the Examiner. Additional issues under §112 have arisen upon amendment.
In response to applicant's arguments under 35 U.S.C. §101 on page 13-14 that the amended claims cannot be performed in the human mind or in the provided for human analog, The Office finds this argument non-persuasive. The amendments to the claims merely require the usage of GPS location data to determine whether a child has completed a task, and is readily appreciable in the human analog wherein, when a child finds the object of a task, a person at that location provides the user with a piece of paper detailing their latitude/longitude for presentation to their parent/task assigner as proof that the child visited the location. The analysis of this location data may merely be a user mentally comparing the set task GPS coordinates with those written on the piece of paper. The requirements for automatic analysis of the GPS coordinate data in dependent claims does not detail how such analysis occurs and therefore is seen to amount to merely utilizing a computer as a tool to automate the human analog under MPEP §2106.05(f) instead of integrating the claims into a practical application. For at least these reasons the rejection under §101 is adapted and maintained herein.
In response to applicant's arguments under 35 U.S.C. §103 that the previously cited reference fails to disclose the newly claimed invention, The Office finds this argument persuasive, however moot in 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 17, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, and 17 recite the limitation "the data" in line 5 (w.r.t. claim 4).  There is insufficient antecedent basis for this limitation in the claim.
All rejections made below are made as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 8, 14 recites an abstract idea of assigning, assessing, and rewarding the completion of chores which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method, comprising: 
receiving, by a network device, first signaling from a first application stored on a first parent device that assigns a first task for completion by a first child and includes a first child identifier (ID) associated with the first child, a task ID associated with the first task, and a first task allotment designated by the parent for the first child's completion of the first task (wherein a parent assigns a chore to a child and places a reward on chore completion. Wherein this information is posted on a piece of paper/whiteboard and includes a child name, task name, and the reward amount); 
storing the first child ID, the first task ID, and the first task allotment in a data structure as a first task assigned for completion by the first child (where in the above information is posted on a piece of paper/whiteboard; 
receiving, by the network device from a second application stored on a first child device, second signaling indicating that the first child has completed the first task, wherein the second signaling includes the first child ID and the first task ID (where a child writes on the paper/whiteboard that they have completed a particular task); 
receiving, by the network device from the second application stored on the first child device, GPS data obtained by the first child device, wherein the GPS data includes location data associated with the first child (wherein a child provides evidence or proof indicating they actually went to the task location, e.g., from an alibi/signature from another adult which includes the GPS coordinates of the task, etc.);
performing an analysis to determine, based on the geolocation information associated with the first task and the  GPS data received from the first child device, that the first task has been completed (wherein a parent or another adult determines that the first task has been completed based on the location of the task and the received location evidence); 
retrieving, by the network device, using the first child ID and the first task ID, the first task allotment from the data structure; sending, by the network device and based on performing the analysis to determine that the first task has been completed, third signaling to the first parent device, wherein the third signaling includes an indication that the first task has been completed and a request for approval of the completion of the first task (wherein the paper/whiteboard is presented to the parent to have them approve that the task was completed after the parent or other adult confirms the location evidence matches the task evidence);
receiving, by the network device responsive to the third signaling, an indicator of an approval, or a rejection, from the first parent device (wherein the parent approves or denies that the chore was completed); and 
initiating provision of the first task allotment to the first child based on receipt of the indicator of approval from the first parent device (wherein the parent provides the reward amount of money to the child).
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a process of assignment, completion tracking, and rewarding of chores by a parent to one or more children, and (2) the mental process a parent manage chore assignment, completion, and rewarding. That is, other than reciting a “computerized” method, using “a communication interface” for network communication, and “data structures” for storage, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized data structure and interfaces to perform the claimed method steps. The directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to facilitate the chore management interaction, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 1, which has explicit, additional limitations when compared to claims 8 and 14, merely recites "a non-transitory storage medium storing instructions executable by a network device, wherein the instructions comprise instructions to cause the network device to" which is recited as pertaining to a generic purpose computers interacting over a network via an interface as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications and OIP Techs., Inc., v. Amazon.com, Inc. The Alice Corp. and Versata Dev. Group, Inc. v. SAP Am., Inc. The claimed "device(s)" are well known routine and conventional as described by applicant in [0027] and now admitted by applicant. The claimed applications running on the devices are conventional as per [0021] and [0025] that relies upon the well-known nature of device applications for proper written description support. Furthermore, to the extent to which the application claims that the processor retrieves and stores information is conventional as per UIltramerical, and the use of location data to determine user position is seen conventional as officially noted herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. The claimed usage of GPS data to determine the user’s location and comparing this location with stored location information to determine task completion is deemed conventional as per [0085], [0099], which relies upon the well-known nature of GPS devices and geo-fencing determinations for sufficient written description support and is officially noted as conventional herein. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2, 3, 4, 6, and 7 simply further exemplify aspects of the abstract chore management interaction and mental processes performed therein. The storage and sending of media files is seen conventional as per buySAFE, Inc. v. Google, Inc.  and others in MPEP §2106.05(d)(II)(i). Claims 5, 12, and 18, are further generally recite the automating of the abstract idea without specific details as to how the analysis is occurring and finds analogs within the recited examples. Further details of how the automatic assessment of media proof occurs in a technical 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacola (US Pub. 2013/0080326 A1) in view of Meggs et al. (US Pub. 2017/0372631 A1).
In re Claim 1, Jacola discloses: a network device (at least at Figure 1 and ¶ [0017]-[0029], wherein Jacola discloses a chore assignment, completion tracking, and rewarding system. Wherein central server (110) hosts an application which is provided to client devices (170) associated with a parent and one or more children (180). Wherein Figure 2 and 4-7 a parent creates and assigns chores to , comprising: 
a communication interface connected to a network; and a processing unit (at least wherein application server (110) in Figure 1 includes a server in [0022]-[0023] for providing web application (114). Wherein the server includes a communication interface and processing unit in Figure 1 and ¶ [0045] et seq.) configured to: 
receive, via the communication interface, first signaling from a first application stored on a first parent device that assigns a first task for completion by a first child and includes a first child identifier (ID) associated with the first child, a first task ID associated with the first task, and a first task allotment designated by the parent for the first child's completion of the first task (at least at [0025] in Figure 2, Figure 5 in [0036], Figure 7 in [0037], wherein a parent may utilize parent device (170) and application (174) to connect to web application (114) and specify chores for a particular child, and a reward for completion of the task. Wherein at least the child’s name/icon and chore descriptions function as identifiers stored within the server (110).). Wherein a dashboard of assigned tasks for children is provided in (352) stored within server (110) in [0038]); 
store, via the communication interface and the network, the first child ID, the first task ID, and the first task allotment in a data structure as a first task assigned for completion by the first child (at least at Figure 7 in [0038], wherein the server (110) stores chores which are assigned in table (352), including a child identifier, task description); 
receive, via the communication interface, second signaling, from a second application stored on a first child device, indicating that the first child has completed the first task, wherein the second signaling includes the first child ID and the first task ID (at least at Figure 2 in ¶ [0028], wherein the system notifies the parent that a child has completed a particular task as in Figure 7, and Figure 8 at [0039], thereby including the child and task identifier. Wherein the child utilizes mobile device (180) and application (184) to access web app (114)); 
receive, via the communication interface and from the second application stored on the first child device, […] data obtained by the first child device, wherein the [] data includes [task] data associated with the first child device (at least at Figure 2 and [0028], wherein the system receives information from a child device (180) application (184) that they have completed a particular task); 
perform an analysis to determine, […], that the first task has been completed (at least wherein the system marks the chore as complete based upon the child’s input, subject to parent approval in [0028]-[0029]);
retrieve, via the communication interface and the network using the first child ID and the first task ID, the first task allotment from the data structure (at least at Figure 2 and [0028]-[0029], wherein once a parent approves a chore is completed by a child, the reward amount for the chore is retrieved from storage and send to the child. Other examples throughout); 
send, via the communication interface and based on performing the analysis to determine that the first task has been completed, third signaling to the first application stored on the first parent device, wherein the third signaling includes an indication that the first task has been completed and a request for approval of the completion of the first task (at least at Figure 2 and [0028], wherein the web application provides a notice to the user to approve the child’s performance of a task that they marked as completed. Other examples throughout); 
receive, via the communication interface responsive to the third signaling, an indicator of an approval, or a rejection, from the first application stored on the first parent device (at least at [0028], and [0038], wherein the parent responds by approving or rejecting a child’s notice that a chore is completed); and 
initiate provisioning of the first task allotment to the first child based on receipt of the indicator of approval from the first application stored on the first parent device (at least at Figure 2 and [0029], wherein the server provides the reward to the child upon obtaining approval from the parent device).
Jacola is arguably silent on the system receiving location data associated with the first child device using GPS location data and performing an analysis to determine that the first task has been completed based upon the location data, but Meggs et al. teaches: [ a pet chore management system, comprising] receive Global Positioning System (GPS) data obtained by the first child device, wherein the GPS data includes GPS location data associated with the first child device; performing an analysis to determine, based on geolocation information associated with the first task and the GPS data received from the child device, that the first task has been completed (at least at ¶ [0007], [0027], and Figure 1, wherein a user is given tasks to take care of a pet and wherein the user device includes a GPS chip (40) to perform an analysis to determine that the user has walked a dog a predetermined distance and thus completed the task).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have the system track a child user’s location using a GPS device and perform an analysis to determine task completion, as taught by Meggs et al., for the purpose of enabling greater verification of task completion through additional evidence for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel and investigation.
In re Claim 2, the previous combination of Jacola and Meggs et al. as applied to claim 1 discloses the claimed invention as shown above. Jacola further discloses: wherein the processing unit is further configured to: receive, via the communication interface, fourth signaling from the first application stored on the first parent device that assigns a second task for completion by the first child and includes the first child ID, a second task ID associated with the second task, and a second task allotment designated by the parent for the first child's completion of the second task; store, via the communication interface and the network, the first child ID, the second task ID, and the second task allotment in the data structure as a second task assigned for completion by the first child (at least at Figure 7, wherein the chore assignment process occurs multiple times for a particular child for multiple chores which need be completed); receive, via the communication interface, fifth signaling, from the second application stored on the first child device, indicating that the first child has completed the second task, wherein the fifth signaling includes the first child ID and the second task ID; retrieve, via the communication interface and the network using the first child ID and the second task ID, the second task allotment from the data structure; send, via the communication interface, sixth signaling to the first application stored on the first parent device requesting approval of the completion of the second task by the first child; receive, via the communication interface responsive to the sixth signaling, an indicator of an approval, or a rejection, from the first parent device; and initiate provision of the second task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2, wherein the process is performed on multiple different chores for a child as cited above).
In re Claim 3, the previous combination of Jacola and Meggs et al. as applied to claim 1 discloses the claimed invention as shown above. Jacola further discloses: wherein the processing unit is further configured to:  -40-Docket No. 20180120 receive, via the communication interface, fourth signaling that includes an instruction requiring parental approval of completion of the first task by the first child prior to provision of the first task allotment to the first child (at least at Figure 2, [0028]-[0029] and [0038], wherein chores require parental approval before the reward is provided to the child who completed the chore).
In re Claim 4, the previous combination of Jacola and Meggs et al. as applied to claim 1 discloses the claimed invention as shown above. Jacola is arguably silent on, but Ellis teaches: [ a chore management system, comprising] receive, via the communication interface, fourth signaling that includes an instruction requiring submission of media proof of completion of the first task by the first child, wherein the media proof requires the data obtained by the first child device as evidence of completion of the first task (at least at ¶ [0027], wherein in order to signal completion of the chore the user is required to have GPS location data has evidence of completing the task). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading location data, as taught by Meggs et al., for the purpose of enabling a task assigner to ensure that a task is completed before rewarding a task performer and to enable a task assigner to verify that a chore has been completed from a remote location for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel. 
In re Claim 5, the previous combination of Jacola and Meggs et al. as applied to claim 1 discloses the claimed invention as shown above. Jacola is arguably silent on, but Meggs et al. teaches: [a task performance verification system, comprising] automatically review the media proof of completion of the first task by the [user] to automatically determine whether the [user] completed the first task (at least 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading location data which is automatically analyzed for completino, as taught by Meggs et al., for the purpose of enabling a task assigner to ensure that a task is completed before rewarding a task performer and to enable a task assigner to verify that a chore has been completed from a remote location for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel. 
In re Claim 6, the previous combination of Jacola and Meggs et al. as applied to claim 1 discloses the claimed invention as shown above. Jacola further discloses: wherein the processing unit is further configured to: receive, via the communication interface, fourth signaling from the first application stored on the first parent device that further includes parent-specified parameters that limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein a parent sets distribution values for the reward value to be split into different account, wherein each account has restrictions on use of the allotment value by the child).
In re Claim 7, the previous combination of Jacola and Meggs et al. as applied to claim 6 discloses the claimed invention as shown above. Jacola further discloses: wherein the processing unit is further configured to: apply, subsequent to receipt of the fourth signaling, the parent-specified parameters to limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein the child is prevented from use of part of the  earned reward amounts based upon the parents preferences).
In re Claim 8, Jacola discloses: a method (at least at Figure 1 and ¶ [0017]-[0029], wherein Jacola discloses a chore assignment, completion tracking, and rewarding system. Wherein central server (110) hosts an application that is provided to client devices (170) associated with a parent and one or more children (180). Wherein Figure 2 and 4-7 a parent creates and assigns chores to children within the system and associates a dollar reward value for each the completion of each chore. Wherein storage of chore information is within database (112) and server (110)), comprising: 
receiving, by a network device, first signaling from a first application stored on a first parent device that assigns a first task for completion by a first child and includes a first child identifier (ID) associated with the first child, a first task ID associated with the first task, and a first task allotment designated by the parent for the first child's completion of the first task (at least at [0025] in Figure 2, Figure 5 in [0036], Figure 7 in [0037], wherein a parent may utilize parent device (170) and to connect to web application (114) and specify chores for a particular child, and a reward for completion of the task. Wherein at least the child’s name/icon and chore descriptions function as identifiers stored within the server (110). Wherein a dashboard of assigned tasks for children is provided in (352) stored within server (110) in [0038]); 
storing the first child ID, the first task ID, and the first task allotment in a data structure as a first task assigned for completion by the first child (at least at Figure 7 in [0038], wherein the server (110) stores chores which are assigned in table (352), including a child identifier, task description); 
receiving, by the network device from a second application on a first child device, second signaling, indicating that the first child has completed the first task, wherein the second signaling includes the first child ID and the first task ID (at least at Figure 2 in ¶ [0028], wherein the system notifies the parent that a child has completed a particular task as in Figure 7, and Figure 8 at [0039], thereby including the child and task identifier); 
receiving, via the communication interface and from the second application stored on the first child device, […] data obtained by the first child device, wherein the [] data includes [task] data associated with the first child device (at least at Figure 2 and [0028], wherein the system receives information from a child device (180) application (184) that they have completed a particular task. Wherein the child utilizes mobile device (180) and application (184) to access web app (114)); 
performing an analysis to determine, […],  that the first task has been completed (at least wherein the system marks the chore as complete based upon the child’s input, subject to parent approval in [0029]);
retrieving, by the network device, using the first child ID and the first task ID, the first task allotment from the data structure (at least at Figure 2 and [0029], wherein once a parent approves a chore ; 
sending, by the network device and based on performing the analysis to determine that the first task has been completed, third signaling to the first application stored on the first parent device, wherein the third signaling includes an indication that the first task has been completed and a request for approval of the completion of the first task (at least at Figure 2 and [0028], wherein the web application provides a notice to the user to approve the child’s performance of a task that they marked as completed. Other examples throughout); 
receiving, by the network device responsive to the third signaling, an indicator of an approval, or a rejection, from the first parent device (at least at [0028], and [0038], wherein the parent responds by approving or rejecting a child’s notice that a chore is completed); and 
initiating provisioning of the first task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2 and [0029], wherein the server provides the reward to the child upon obtaining approval from the parent device).
Jacola is arguably silent on the system receiving location data associated with the first child device using GPS location data and performing an analysis to determine that the first task has been completed based upon the location data, but Meggs et al. teaches: [ a pet chore management system, comprising] receive Global Positioning System (GPS) data obtained by the first child device, wherein the GPS data includes GPS location data associated with the first child device; performing an analysis to determine, based on geolocation information associated with the first task and the GPS data received from the child device, that the first task has been completed (at least at ¶ [0007], [0027], and Figure 1, wherein a user is given tasks to take care of a pet and wherein the user device includes a GPS chip (40) to perform an analysis to determine that the user has walked a dog a predetermined distance and thus completed the task).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have the system track a child user’s location using a GPS device and perform an analysis to determine task completion, as taught by Meggs et al., for the purpose of enabling greater verification of task completion through 
In re Claim 9, the previous combination of Jacola and Meggs et al. as applied to claim 8 discloses the claimed invention as shown above. Jacola further discloses: receiving, by the network device, fourth signaling from the first application stored on the first parent device that assigns a second task for completion by the first child and includes the first child ID, a second task ID associated with the second task, and a second task allotment designated by the parent for the first child's completion of the second task; storing, by the network device, the first child ID, the second task ID, and the second task allotment in the data structure as a second task assigned for completion by the first child (at least at Figure 7, wherein the chore assignment process occurs multiple times for a particular child for multiple chores which need be completed); receiving, by the network device, fifth signaling, from the second application stored on the first child device, indicating that the first child has completed the second task, wherein the fifth signaling includes the first child ID and the second task ID; retrieving, by the network device using the first child ID and the second task ID, the second task allotment from the data structure; sending, by the network device, sixth signaling to the first application stored on the first parent device requesting approval of the completion of the second task by the first child; receiving, by the network device responsive to the sixth signaling, an indicator of an approval, or a rejection, from the first parent device; and initiating provisioning of the second task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2, wherein the process is performed on multiple different chores for a child as cited above).
In re Claim 10, the previous combination of Jacola and Meggs et al. as applied to claim 8 discloses the claimed invention as shown above. Jacola further discloses: receiving, by the network device, fourth signaling that includes an instruction requiring parental approval of completion of the first task by the first child prior to provision of the first task allotment to the first child (at least at Figure 2, [0028]-[0029] and [0038], wherein chores require parental approval before the reward is provided to the child who completed the chore).
In re Claim 11, the previous combination of Jacola and Meggs et al. as applied to claim 8 discloses the claimed invention as shown above. Jacola is arguably silent on, but Meggs et al. teaches: receive, via the communication interface, fourth signaling that includes an instruction requiring submission of media proof of completion of the first task by the first child, wherein the media proof requires the data obtained by the first child device as evidence of completion of the first task (at least at ¶ [0027], wherein the completion of the task requires GPS data as evidence of task completion). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading location data, as taught by Meggs et al., for the purpose of enabling a task assigner to ensure that a task is completed before rewarding a task performer and to enable a task assigner to verify that a chore has been completed from a remote location for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel. 
In re Claim 12, the previous combination of Jacola and Meggs et al. as applied to claim 11 discloses the claimed invention as shown above. Jacola is arguably silent on, but Meggs et al. teaches: [a task performance verification system, comprising] automatically review the media proof of completion of the first task by the [user] to automatically determine whether the [user] completed the first task (at least at ¶ [0027], wherein the system automatically determines whether the task was completed based on the GPS data). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading location data and automatic review, as taught by Meggs et al.,
In re Claim 13, the previous combination of Jacola and Meggs et al. as applied to claim 8 discloses the claimed invention as shown above. Jacola further discloses: receiving, by the network device, fourth signaling from the first application stored on the first parent device that further includes parent-specified parameters that limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein a parent sets distribution values for the reward value to be split into different account, wherein each account has restrictions on use of the allotment value by the child); applying, subsequent to receipt of the fourth signaling, the parent-specified parameters to limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein the child is prevented from use of part of the  earned reward amounts based upon the parents preferences).
In re Claim 14, Jacola discloses: a non-transitory storage medium storing instructions executable by a network device, (at least at Figure 1 and ¶ [0017]-[0029], wherein Jacola discloses a chore assignment, completion tracking, and rewarding system. Wherein central server (110) hosts an application which is provided to client devices (170) associated with a parent and one or more children (180). Wherein Figure 2 and 4-7 a parent creates and assigns chores to children within the system and associates a dollar reward value for each the completion of each chore. Wherein storage of chore information is within database (112) and server (110). At least wherein application server (110) in Figure 1 includes a server in [0022]-[0023] for providing web application (114). Wherein the server includes a communication interface and processing unit in Figure 1 and ¶ [0045] et seq.), wherein the instructions comprise instructions to cause the network device to: 
receive first signaling from a first application stored on a first parent device that assigns a first task for completion by a first child and includes a first child identifier (ID) associated with the first child, a first task ID associated with the first task, and a first task allotment designated by the parent for the first child's completion of the first task (at least at [0025] in Figure 2, Figure 5 in [0036], Figure 7 in [0037], wherein a parent may utilize parent device (170) to connect to web application (114) and specify chores for a particular child, and a reward for completion of the task. Wherein at least the child’s name/icon and chore descriptions function as identifiers stored within the server (110). Wherein a dashboard of assigned tasks for children is provided in (352) stored within server (110) in [0038]); 
store the first child ID, the first task ID, and the first task allotment in a data structure as a first task assigned for completion by the first child (at least at Figure 7 in [0038], wherein the server (110) stores chores which are assigned in table (352), including a child identifier, task description); 
receive second signaling, from a second application stored on a first child device, indicating that the first child has completed the first task, wherein the second signaling includes the first child ID and the first task ID (at least at Figure 2 in ¶ [0028], wherein the system notifies the parent that a child has completed a particular task as in Figure 7, and Figure 8 at [0039], thereby including the child and task identifier. Wherein the child utilizes mobile device (180) and application (184) to access web app (114));
receiving, via the communication interface and from the second application stored on the first child device, […] data obtained by the first child device, wherein the [] data includes [task] data associated with the first child device (at least at Figure 2 and [0028], wherein the system receives information from a child device (180) application (184) that they have completed a particular task. Wherein the child utilizes mobile device (180) and application (184) to access web app (114)); 
performing an analysis to determine, […], that the first task has been completed (at least wherein the system marks the chore as complete based upon the child’s input, subject to parent approval in [0029]); 
retrieve, using the first child ID and the first task ID, the first task allotment from the data structure (at least at Figure 2 and [0029], wherein once a parent approves a chore is completed by a child, the reward amount for the chore is retrieved from storage and send to the child. Other examples throughout); 
send, based on performing the analysis to determine that he first task has been completed, third signaling to the first application stored on the first parent device, wherein the third signaling includes an indication that the first task has been completed and a request for approval of the completion of the first task (at least at Figure 2 and [0028], wherein the web application provides a notice to the user to approve the child’s performance of a task. Other examples throughout); 
receive, responsive to the third signaling, an indicator of an approval, or a rejection, from the first parent device (at least at [0028], and [0038], wherein the parent responds by approving or rejecting a child’s notice that a chore is completed); and 
initiate provisioning of the first task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2 and [0029], wherein the server provides the reward to the child upon obtaining approval from the parent device).
Jacola is arguably silent on the system receiving location data associated with the first child device using GPS location data and performing an analysis to determine that the first task has been completed based upon the location data, but Meggs et al. teaches: [ a pet chore management system, comprising] receive Global Positioning System (GPS) data obtained by the first child device, wherein the GPS data includes GPS location data associated with the first child device; performing an analysis to determine, based on geolocation information associated with the first task and the GPS data received from the child device, that the first task has been completed (at least at ¶ [0007], [0027], and Figure 1, wherein a user is given tasks to take care of a pet and wherein the user device includes a GPS chip (40) to perform an analysis to determine that the user has walked a dog a predetermined distance and thus completed the task).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have the system track a child user’s location using a GPS device and perform an analysis to determine task completion, as taught by Meggs et al., for the purpose of enabling greater verification of task completion through additional evidence for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel and investigation.
In re Claim 15, the previous combination of Jacola and Meggs et al. as applied to claim 14 discloses the claimed invention as shown above . Jacola further discloses: receive fourth signaling from the first application stored on the first parent device that assigns a second task for completion by the first child and includes the first child ID, a second task ID associated with the second task, and a second task allotment designated by the parent for the first child's completion of the second task; store the first child ID, the second task ID, and the second task allotment in the data structure as a second task assigned for completion by the first child (at least at Figure 7, wherein the chore assignment process occurs multiple times for a particular child for multiple chores which need be completed); receive fifth signaling, from the second application stored on the first child device, indicating that the first child has completed the second task, wherein the fifth signaling includes the first child ID and the second task ID; retrieve, using the first child ID and the second task ID, the second task allotment from the data structure; send sixth signaling to the first parent device requesting approval of the completion of the second task by the first child; receive, responsive to the sixth signaling, an indicator of an approval, or a rejection, from the first parent device; and initiate provisioning of the second task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2, wherein the process is performed on multiple different chores for a child as cited above).
In re Claim 16, the previous combination of Jacola and Meggs et al. as applied to claim 14 discloses the claimed invention as shown above. Jacola further discloses: -40-Docket No. 20180120receive fourth signaling that includes an instruction requiring parental approval of completion of the first task by the first child prior to provision of the first task allotment to the first child (at least at Figure 2, [0028]-[0029] and [0038], wherein chores require parental approval before the reward is provided to the child who completed the chore).
In re Claim 17, the previous combination of Jacola and Meggs et al. as applied to claim 14 discloses the claimed invention as shown above. Jacola is arguably silent on, but Meggs teaches: [ a chore management system, comprising] receive, via the communication interface, fourth signaling that includes an instruction requiring submission of media proof of completion of the first task by the first child, wherein the media proof requires the data obtained by the first child device as evidence of completion of the first task (at least at ¶ [0027], wherein completion of the task requires submission of GPS data). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading location data, as taught by Meggs et al.,
In re Claim 18, the previous combination of Jacola and Meggs et al. as applied to claim 17 discloses the claimed invention as shown above. Jacola is arguably silent on, but Meggs et al. teaches: [a task performance verification system, comprising] automatically review the media proof of completion of the first task by the [user] to automatically determine whether the [user] completed the first task (at least at ¶ [0027], wherein the system automatically determines chore completion based on analyzing GPS data). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading location data and automatic chore completion analysis, as taught by Meggs et al., for the purpose of enabling a task assigner to ensure that a task is completed before rewarding a task performer and to enable a task assigner to verify that a chore has been completed from a remote location for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel. 
In re Claim 19, the previous combination of Jacola and Meggs et al. as applied to claim 14 discloses the claimed invention as shown above. Jacola further discloses: receive fourth signaling from the first application stored on the first parent device that further includes parent-specified parameters that limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein a parent sets distribution values for the reward value to be split into different account, wherein each account has restrictions on use of the allotment value by the child).
In re Claim 20, the previous combination of Jacola and Meggs et al. as applied to claim 19 discloses the claimed invention as shown above. Jacola further discloses: apply, subsequent to receipt of the fourth signaling, the parent-specified parameters to limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein the child is prevented from use of part of the  earned reward amounts based upon the parents preferences).
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf